IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 502 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
LAURA ANNE JAYNE-COOK,        :
                              :
               Petitioner     :


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.